Title: From George Washington to William Lord Stirling Alexander, 9 December 1782
From: Washington, George
To: Alexander, William Lord Stirling


                        
                            My Lord
                            Head Quarters Newburgh Decr 9th 1782
                        
                        I have been duly favored with your two Letters of the 12th and 23 of Novr.
                        By a Resolution of Congress of the 27th Ulto I am directed "to take immediate measures for apprehending and
                            securing Lake Knolton of Newfane & Samuel Mills of Brattleborough both of the District commonly called the New
                            Hampshire Grants west of Connecticut River;" Whereupon, I have thought proper to commit the execution of this business to
                            your Lordships discretion, and to desire that you will detach a sufficient party from the Rhode Island Regt for the
                            purpose, giving such private Orders & taking such prudential steps as shall be thought expedient for accomplishing
                            the object with the least hazard, disturbance & inconvenience possible; as you will readily conceive, my Lord,
                            this is a delicate affair, which will require much address & good Management in the conducting of it. I will leave
                            that altogether to your prudence, only suggesting whether it will not be necessary to mask the movement under pretext of
                            sending the party to Coos, or something of that kind, and to secure their return by good arrangements & a rapid march;
                            or perhaps if a few Horses could be procured to mount a small Detachment it would be the most effectual mode for them to
                            arrive at the places without suspicion by different Routes and to retire very expeditiously.
                        In apprehending the Persons in question, the Officer Commanding should suffer no insults or unnecessary
                            violence to be committed he must also be careful that the Prisoners shall be properly treated, & safely conveyed
                            to Albany, from whence you will be pleased to have them sent in the same manner to this place.
                        I enclose to your Lordship under a flying seal, a Letter for the Honble Mr Chittenden, which you will be so
                            good as to have sealed & delivered to him, as soon as conveniently may be, after the Persons name’d therein shall
                            be apprehended & conveyed to a place of safety. I am with great esteem.
                        
                            P.S. Should the Enemy send from Canada, any Negroes belonging to a Mrs Laforce who lately came from
                                thence, I pray your Lordship to have them taken care of and sent on here, that they may be forwarded to her in
                                Virginia.
                        

                    